IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


EL REL CHARLES GREGG PROSE IN    : No. 63 EM 2014
VIVUS IN PROPRIA PERSONA SUI     :
JURIS REAL IN INTEREST,          :
                                 :
                 Petitioner      :
                                 :
                                 :
           v.                    :
                                 :
                                 :
KML LAW GROUP, P.C. AKA          :
COMMUNIST SUPERIOR COURT OF PA :
FIRST JUDICIAL DISTRICT COURT OF :
COMMON PLEAS PHILADELPHIA        :
DEUTSCHE BANK NATIONAL TRUST     :
COMPANY SHERIFF JEWELL           :
WILLIAMS CORESTATE ET AL,        :
                                 :
                 Respondents     :
                                 :
                                 :
                                 :
                                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2014, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Prohibition is DENIED.